BURGESS, J.
This is an action of ejectment for the possession of an undivided one-sixth interest in the northeast fractional quarter of section twenty-eight, township forty-eight, range one, in Lincoln county. The trial resulted in a judgment in favor of plaintiffs for the land sued for, sixty dollars damages, and fixing the monthly rents and profits at one dollar per month. (
*333After an unsuccessful motion for a new trial, defendants appeal.
Tbe case is a companion case to the case of Simpson v. Erisner, 155 Mo. 157. Both parties to this suit, as in that, claim title under John H. Simpson, deceased, and the issues were precisely the same.
Therefore, upon the authority of that case, we reverse the judgment.
Sherwood, P. J., and Gantt, J., concur.